Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-4 and claims 13-25 (partial), drawn to compounds of formula I, their compositions and methods of use, classified in C07C 39/20, A61P 17/10, A61P 31/04, A61P 29/00, A61P 35/00, A23B 7/154, A23L 3/349, C07C 59/54, C07C 233/91, C07D 213/16, C07C 213/30, C07C 235/20, C07D 213/64, C07D 213/06, C07C 59/68, C07C 39/225 and C07C 39/19.  
II. Claim 5-8 and claims 13-25 (partial), drawn to compounds of formula II, their compositions and methods of use, classified in C07C 39/20, A61P 17/10, A61P 31/04, A61P 29/00, A61P 35/00, A23B 7/154, A23L 3/349, C07C 59/54, C07C 233/91, C07D 213/16, C07C 213/30, C07C 235/20, C07D 213/64, C07D 213/06, C07C 59/68, C07C 39/225 and C07C 39/19.  
The examiner notes for clarity of the record that claims 7 and 8 are included in Group II, rather than Group I, since they appear to improperly depend from claim 4 (Group I) rather than claim 5 (Group II).  Note the specification at page 36, Table 2.  
III. Claims 9-12 and claims 13-25 (partial), compounds of formula III, their compositions and methods of use, classified in C07C 39/20, A61P 17/10, A61P 31/04, .  

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to structurally related Markush groups of compounds of formulas I, II and III. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions, intrinsically, have a materially different design, mode of operation or effect because of their differing chemical structures.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The three Markush groups each require a different field of search (e.g. searching different groups/subgroups or electronic resources, or employing different search queries); and/or the prior art applicable to a species in one group would not likely be applicable to another species in another group; and/or the species of one group is likely .  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Furthermore, this application contains claims directed to patentably distinct species encompassed by the definitions of formulas I, II and III. The claimed species 
Therefore, applicant is also required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, in addition to a group election, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The examiner respectfully requests that the elected species be explicitly defined in terms of the variables of the appropriate formula.  Currently, claims 1-25 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species, or grouping of patentably indistinct species, require a different field of search (e.g. searching different groups/subgroups or electronic resources, or employing different search queries); and/or the prior art applicable to one species, or grouping of patentably indistinct species, would not likely be applicable to another species, or grouping of patentably indistinct species; and/or the species, or grouping of patentably indistinct species, is likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
In short, applicant is required under 35 U.S.C. 121 to elect first a group (I, II or III) and then an elected species within that elected group with which to begin the search and prosecution.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN J DAVIS/          Primary Examiner, Art Unit 1612                                                                                                                                                                                              	3/18/2021